Name: Commission Regulation (EC) No 2569/95 of 31 October 1995 supplementing Regulation (EEC) No 2385/91 as regards the geographical areas of Austria where producers practising transhumance are regarded as producers in less-favoured areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  cultivation of agricultural land;  agricultural policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31995R2569Commission Regulation (EC) No 2569/95 of 31 October 1995 supplementing Regulation (EEC) No 2385/91 as regards the geographical areas of Austria where producers practising transhumance are regarded as producers in less-favoured areas Official Journal L 262 , 01/11/1995 P. 0032 - 0033COMMISSION REGULATION (EC) No 2569/95 of 31 October 1995 supplementing Regulation (EEC) No 2385/91 as regards the geographical areas of Austria where producers practising transhumance are regarded as producers in less-favoured areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 thereof,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Article 5 (9) thereof,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers (3), as last amended by Regulation (EC) No 233/94 (4), and in particular Articles 1 and 2 (4) thereof,Whereas Regulation (EEC) No 3493/90 lays down the conditions under which farmers practising transhumance are to be regarded as producers in less-favoured areas; whereas, to that end, the said Regulation lays down in particular that only those farmers are to be taken into account who pasture at least 90 % of the animals for which the premium is requested for at least 90 consecutive days in the areas defined in Article 3 (3), (4) and (5) of Council Directive 75/268/EEC (5), as last amended by Directive 82/786/EEC (6), and whose holdings are situated in geographical areas to be determined in accordance with certain criteria and in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89; whereas Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups (7), as last amended by Regulation (EC) No 826/94 (8), establishes the list of those geographical areas; whereas, following the accession of Austria, that list should be supplemented, since well-defined geographical areas in that Member State fulfil the criteria laid down;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2385/91 is hereby amended as follows:1. The following subparagraph is added to Article 3 (2):'Notwithstanding Article 1 of Regulation (EEC) No 2700/93, documents containing information and the documents referred to in paragraph 3 relating to applications for the 1995 marketing year shall be submitted by farmers in Austria by 30 November 1995.`2. The following subparagraph is inserted between the first and second subparagraphs of Article 3 (3):'For the 1995 and 1996 marketing years, however, in the case of Austria, the attestation that transhumance took place during the previous two marketing years may be replaced by documents attesting that transhumance took place during the 1995 marketing year.`3. The following point is added to the Annex:'VI. AUSTRIANon-less-favoured areas in Gemeinde or parts of Gemeinde in the following Bezirke:Bundesland Vorarlberg:FeldkirchDornbirnBregenzBundesland KÃ ¤rnten:KlagenfurtKlagenfurt-LandWolfsbergBundesland Salzburg:SalzburgSalzburg-UmgebungBundesland Steiermark:GrazGraz-UmgebungLeibnitzRadkersburgWeizFeldbachFÃ ¼rstenfeldHartbergBundesland OberÃ ¶sterreich:Braunau am InnRied im InnkreisSchÃ ¤rdingVÃ ¶cklabruckGieskirchenEferdingWels-LandGmundenUrfahr-UmgebungKirchdorf an der KremsSteyr-LandLinz und PergBundesland NiederÃ ¶sterreich:AmstettenMelkScheibbsSt. PÃ ¶lten-LandWien-UmgebungKrems an der DonauKrems-LandHornMÃ ¶dlingBadenNeunkirchenWiener Neustadt-LandBundesland Burgenland:Neusiedl am SeeEisenstadt-LandMattersburgOberpullendorfOberwartGÃ ¼ssing`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 1995 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 123, 3. 6. 1995, p. 1.(3) OJ No L 337, 4. 12. 1990, p. 7.(4) OJ No L 30, 3. 2. 1994, p. 9.(5) OJ No L 128, 19. 5. 1975, p. 1.(6) OJ No L 327, 24. 11. 1982, p. 19.(7) OJ No L 219, 7. 8. 1991, p. 15.(8) OJ No L 95, 14. 4. 1994, p. 8.